DETAILED ACTION
Application Data Sheet
The application data sheet filed on 6 January 2020 incorrectly identifies the foreign priority application number. Applicant should submit a supplemental application data sheet with corrected foreign priority application number written as: 10 2017 211 539.4.
Allowable Subject Matter
Claims 1-4, 6-13, and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to incorporate the previously indicated allowable subject matter of claim 14. Claims 2-4, 6-8, 10, 11, and 15-21 depend therefrom. Claim 9, previously indicated as having allowable subject matter, has been rewritten in independent form incorporating the subject matter of the base claim. Claim 12, previously indicated as having allowable subject matter, has been rewritten in independent form incorporating the subject matter of the base claim. Claim 13 depends therefrom. Claims 22-25 remain allowed for the reasons provided in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882